Citation Nr: 1709617	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island. 

In May 2012, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  The Board notes that, in an August 2015 letter, the Veteran was informed that the VLJ who conducted the May 2012 hearing was no longer employed by the Board and he was given the option of appearing at another hearing before a different VLJ.  In a response received in September 2015, the Veteran indicated that he did not wish to appear for another hearing.

In November 2013, the Board granted an increased rating of 50 percent for the Veteran's service-connected psychiatric disability, and remanded the claim for a TDIU rating for further development.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2014, the Court vacated the November 2013 Board decision to the extent that a rating greater than 50 percent was not awarded, and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The case was remanded in December 2014.  A November 2015 Board decision denied a rating in excess of 50 percent for service-connected psychiatric disability, and remanded the claim for a TDIU rating for further development.  The appeal on the TDIU issue has now returned to the Board for further appellate action.



FINDINGS OF FACT

1.  For the time period until September 30, 2011, the Veteran had been engaged in substantially gainful employment having earned income above the poverty threshold.

2.  Since October 1, 2011, the Veteran's service-connected disabilities have precluded him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the grant of TDIU have not been met prior to September 30, 2011, but have been met since October 1, 2011.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the issue of TDIU was reasonably raised during the course of appeal for the claim for an increased rating for service-connected psychiatric disability.  In November 2013, the Board remanded the claim for appropriate notice on the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A content compliant notice letter was sent to the Veteran in June 2014, and the claim has been subsequently readjudicated.  As such, any timing errors have been cured.  See Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records, and letters from the Veteran's private therapist have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded several VA compensation examinations assessing and reassessing the severity of his service-connected anxiety disorder with PTSD features and alcohol abuse and employability.  These examination reports adequately document the symptoms and functional effects of the service-connected anxiety disorder and so provide the information necessary for the Board to evaluate his service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These evaluations have been supplemented by evaluations performed by a therapist at the Vet Center and a private vocational expert.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA. 

Law and Analysis

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2016).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." 

In Moore, the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Id. at 359.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a). 

Schedular TDIU, i.e., under § 4.16(a), may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

When these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities, the case must be submitted to the Director, Compensation and Pension Service (Director), for consideration of extraschedular TDIU.  38 C.F.R. § 4.16(b).  In this case, the Board referred the claim to the Director in its November 2015 remand for extraschedular consideration.  The Director denied the claim in June 2016.  The Board is not bound by the Director's opinion.  Wages v. Shinseki, 27 Vet. App. 233 (2015).

In May 2016, the RO awarded service connection for type II diabetes mellitus effective October 7, 2015. 

Here, the Veteran is service-connected for anxiety disorder with PTSD features and alcohol abuse with a 50 percent rating effective August 5, 2008, tinnitus with a 10 percent rating effective January 15, 2010, bilateral sensorineural hearing loss with a noncompensable rating effective February 16, 2010, and type II diabetes mellitus with a 20 percent rating effective October 7, 2015.

The Board notes that the Veteran's psychiatric disability and tinnitus are service-connected based on engagement in combat with the enemy.  The Veteran has been awarded the Combat Action Ribbon.  The Board resolves reasonable doubt in his favor and finds they are of a common etiology or alternatively are multiple injuries (auditory and psychic) incurred in action.  As such, they are considered one disability for the purpose of determining if he has one 60 percent disability.  Thus, effective January 15, 2010, the Board finds that the TDIU claim may be considered under 38 C.F.R. § 4.16(a) but may only be considered under 38 C.F.R. § 4.16(b) for the earlier period.  In both instances, the evidence must show to an equipoise standard that his service-connected disability or disabilities render him unable to secure or follow a substantially gainful occupation.  The RO has not deemed the Veteran as meeting the schedular requirements for any time during the appeal period.  However, there is no prejudice to the Veteran as the RO has adjudicated the claim based on the underlying issue of whether the Veteran's service-connected disability or disabilities render him unable to secure or follow a substantially gainful occupation. 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to render him unable to sustain substantial employment.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Here, the Board acknowledges that the Veteran has reported on multiple occasions that he has not worked since 2009, when he retired from his truck driving job. Employment records from Propane Plus, however, show that the Veteran worked there from September 1995 to September 30, 2011, with zero time lost during the 12 months preceding his last date of employment.  It was noted that Veteran's employment was terminated due to retirement.  In his last 12 months, he earned $14,834.77 working 8 hours daily, and 20 hours weekly.  

In pertinent part, the Veteran's income for 2011 exceeded the poverty threshold of $11,702.00.  See United States Census Bureau Poverty Threshold 2011; https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  

The Veteran underwent a VA psychiatric examination in September 2008.  The examiner related that the Veteran never had any psychiatric treatment, that he had a very good relationship with his family and friends, that he enjoyed multiple extracurricular activities, that he did not drink on days when he was on call to drive, denied any history of violence or assaultiveness, had no criminal history, and owned no weapons.  The Veteran reported "normal" concentration and stated that he worked full time as a propane truck driver, planning to retire in March 2009.  The examiner related that the Veteran's memory, grooming, eye contact, speech, thought processes, mood, personal hygiene, and attention/focus were normal.  The Veteran was administered the Beck Depression Inventory (BDI), and his score of 12 was consistent with a mild to moderately depressed mood.  The examiner noted that the Veteran had a global assessment of functioning (GAF) score of 80, indicating no more than slight impairment in social and occupational functioning  due to transient, if any, symptoms and expectable reactions to psychosocial stressors.

Of record are statements from the Veteran's Vet Center therapist, a licensed marriage and family therapist (LMFT).  In these statements she offered her opinion as to the current severity of the Veteran's psychiatric symptoms, which included estrangement from others, avoidance of responsibilities, severe survivor guilt, depression, aggressive tendencies, social isolation, avoidance of reminders of Vietnam, memory and concentration problems, difficulty sleeping, low self-esteem, and distressing dreams/memories.  The Veteran reported that, when frustrated, he sometimes became suicidal or homicidal, but had never acted on these feelings.  He would also sometimes throw and break things when angry, but would then regret his actions.  The examiner also noted that he experienced a great deal of "road rage" that presented difficulties for him as a professional truck driver.  She felt he had a GAF score of 55, which she stated reflected that he had difficulty with social and work related interactions and had longstanding issues that significantly impacted his ability to maintain friendships and work relationships.  See letters from J. Skinner, LMFT (licensed marriage and family therapist) dated December 15, 2008 and January 26, 2009; see also Vet Center Initial Assessment dated and progress notes from dated December 2008 - February 2009.

Also in support of the claim is a lay statement from the Veteran's girlfriend describing in general how his anxiety disorder affected their daily lives and impacted him both socially and occupationally.  She also gave specific instances of the Veteran's behavior including that the Veteran seemed unable to give or receive affection.  He sometimes got depressed over small things.  He would display sadness and guilt about his friend who died in Vietnam.  He had nightmares and road rage.  She felt the Veteran also drank too much.

The Veteran underwent another VA examination in March 2009.  Both the Veteran's reports and the examiner's assessment were similar to those recorded in September 2008.  As for the Veteran's occupational history, the examiner noted that the Veteran was still employed full-time as a propane truck driver. The Veteran reported that he was going to reduce his work to part-time soon, because there was less work at the end of the winter season.  The Veteran also indicated that he was going to retire soon because he was "tired of it," did not enjoy driving in traffic, has been doing the same job for a long time, and did not "enjoy to work anymore."  He reported that he worked by himself, which he enjoyed, but he did not want to "work until [he] died" and wanted to retire and enjoy life.  The Veteran related that he worked for three-four different truck companies since 1969, denied ever being fired or let go from any paid position, and reported a steady and stable work history.  The Veteran stated that he got along with his co-workers.  He reported having difficulty completing tasks in his everyday household routine such as doing dishes, but was generally able to take care of his activities of daily living.  

On mental status examination, the Veteran was oriented x 3.  His attention was not impaired during the examination.  He was able to spell the word "world" backwards after he had an initial error he self-corrected.  He was able to perform 6/6 Serial 7s correctly.  His abstract reasoning was rather concrete by providing a literal translation for one common proverb, he did not know the meanings for two others and was able to correctly translate a fourth.  He was able to correctly identify the current US President and the preceding six US Presidents.  He learned 4/4 words in registration in one trial and recalled 3/4 words after a short distractor test.  With a cue, he was able to recall the fourth word.  Memory for recent and remote events was intact.  Thought form was lucid and coherent.  The Veteran was not tangential or circumstantial.  Thought content was appropriate to the interview context, and was not obsessional or delusional.  There was no evidence of obsessions, compulsions, ideas of reference, hallucinations, delusions, specific fears, social fears, excessive worry, hypomania, mania panic attacks or agoraphobia.  There was evidence of PTSD symptoms, depressed mood and anhedonia.  The examiner stated that the Veteran's GAF was 55 and opined that he experienced moderately severe occupational, social, and interpersonal impairment. 

VA outpatient treatment records show that, in August 2009, the Veteran sought psychotropic medication to treat his anxiety symptoms at the recommendation of his therapist.  In general, the clinical findings are not materially different from those reported on the previous VA examination and show that in general the Veteran continued to struggle with poor judgment with regard to alcohol use, depressed mood, anger/irritability, and anxiety.  Sometimes he thought he saw shadows in his peripheral vision when he was trying to go to sleep.  He reported delayed onset sleep and midcycle awakenings.  He described his mood as occasionally "ok" and his energy level was fair.  Motivation was good, but he had some difficulty with concentration.  He denied recent suicidal ideation.  The Veteran had retired from driving the propane truck.  See VA outpatient treatment August 2009 to October 2009. 

In September 2009, the Veteran was prescribed medication for nightmares as well as an antidepressant.  He reported that his anxiety symptoms were somewhat improved since being in therapy and agreed that alcohol might be contributing to some of his symptoms and was motivated to stop drinking.  By mid-October 2009, the Veteran reported a slight improvement in sleep with his medication and that his mood was a little better in that he does not get too depressed.  He reported that he was enjoying life and retirement and that his anxiety symptoms were more manageable.  He denied suicidal ideation.  The examiner noted the improvement in anxiety symptoms coincided with the Veteran's decreased alcohol intake.  Of record during this timeframe are GAF scores of 55, 56, and 60.  Id.

The Veteran's Vet Center therapist wrote another letter for him in November 2009.  She stated that the Veteran had symptoms including memory loss for the names of close relatives, impaired impulse control resulting in unprovoked outbursts and irrational violent behaviors, difficulty establishing and maintaining close personal and interpersonal relationships, panic attacks several times per week, difficulty understanding and responding to complex work tasks, unexplained anxiety, lack of motivation and enjoyment in daily life, nightmares, alcohol abuse, and anger.  She stated that the Veteran stopped working due to PTSD at the recommendation of his doctor.  See letter from J. Skinner, LMFT dated November 3, 2009; see also Vet Center progress notes dated March 2009-November 2009.  

Subsequently dated VA treatment records dated from 2010 to 2011 show that, in January 2010, the Veteran was attending individual therapy regularly, which he felt was helping, but still dealing with nightmares and anger.  He also reported occasional boredom since his retirement and was thinking of returning to work a couple of times per week.  He also reported enjoying time with his grandson.  An entry dated in March 2010 shows the Veteran had cut down on his drinking and was working one day per week and that both actions had been helpful for him.  He described his mood has "not too bad" and reported a decrease in dreams and his sleep was fair.  In general he had pretty good interests (cribbage league) and his motivation was good.  He was looking forward to walking again when the weather warmed.  However his mood was still irritable when driving.  The Veteran's GAF scores during this time were 56.

A February 2010 VA ear disease examiner noted that the Veteran's tinnitus had no general occupational effect or effects on usual daily activities.
 
The Veteran underwent a VA audiology examination in May 2010.  The examiner opined that Veteran would be able to perform physical and sedentary employment with reasonable accommodations, as he had difficulty understanding speech in adverse listening environments. 

In October 2010, the Veteran described a recent road rage incident, which worried his girlfriend.  He described wanting to hurt a driver who had dangerously cut him off, but that he was able to stop himself.  However, the Veteran also stated that since then he started the medication Zoloft and noted that he had calmed down a little and did not yell so much at his grandson.  He then noted that he had been feeling "pretty good" and his interest and motivation had improved since being on Zoloft and that he was talking more.  There was no suicidal ideation and he had cut down drinking, but still had occasional beers, but avoided getting "sauced."  His girlfriend also noticed a difference.  In November 2010, the Veteran continued to note a decrease in anxiety and was feeling calmer.  Although he still occasionally felt down, he denied any sustained periods and was able to enjoy things such as time with his grandson.  He continued to struggle with nightmares, but medication helped.  He still had some intrusive memories and avoidance issues, but was trying to socialize more with friends which was helpful.  He continued to work part-time.  Id.

Additional entries show that, in February 2011, the Veteran reported generally feeling "pretty good."  He had occasional down moods, but denied depression.  His interest, appetite, and sleep were all good although he still had periods of anxiety.  In general things were good between him and his girlfriend.  In May 2011, the Veteran was reported as having a near complete remission of severe depression and PTSD.  He reported a decrease in depression and (enjoyed things and was not just sitting around).  He thought the improvement was due both to Zoloft and looking forward to getting out of New England for the winter.  The Veteran reported that his depression for most part was in remission, but that his PTSD symptoms could be exacerbated by heavy drinking, which he tried to avoid and for the most part had been able to do so.  Id.

The Veteran's Vet Center therapist wrote a fourth letter in August 2011, claiming that the Veteran had to stop working due to PTSD symptoms.  These symptoms included difficulty thinking clearly especially when under stress, difficulty controlling his anger when he thought someone was standing or walking behind him, concentration and memory difficulties that caused him to forget the date, social isolation, difficulty trusting people, and problems with impulse control.  She wrote that the Veteran physically attacked people who came up behind him.  See letter from J. Skinner, LMFT dated August 11, 2011.

The Veteran underwent another VA examination in August 2011.  The Veteran reported that he was isolating himself and felt numb, that he got along well with friends and family and loved spending time with them, and that he was single (in contrast, he told his regular treating physician at VA that his relationship with his girlfriend was still ongoing and was "ok").  The Veteran related that he retired in 2009, liked driving a truck because it allowed him to work alone, had a good work ethic, and never had any work issues.  The Veteran stated that he sometimes thought about driving his truck off the road, but thoughts of his family kept him from considering suicide seriously.  On a typical day, the Veteran watched television, went out walking, and ran errands, but reported having some lack of motivation to do other things.  He occasionally did volunteer work with Veterans. The Veteran used to have an alcohol problem, but had recently cut back on drinking.  He continued seeing a therapist and a psychiatrist.  Noted symptomatology included distressing thoughts and dreams about Vietnam, flashbacks, avoidance, feelings of detachment, and a sense of a foreshortened future.  The Veteran also had sleep troubles, irritability, outbursts of anger, and an exaggerated startle response.  It was noted that the Veteran's exaggerated startle response was observed during the interview when the office door slammed, and the air conditioner compressor came on.  Other symptoms included depressed mood, anxiety, mild memory loss, impaired abstract thinking, and suicidal ideation.  In addition to PTSD, the examiner diagnosed a depressive disorder and alcohol abuse.  She assessed the Veteran as having occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  She assigned a GAF score of 60, indicating the less severe end of the spectrum of symptoms that would be considered moderate in nature.  The examiner opined that the Veteran's psychiatric disability had a significant impact on his daily functioning, as he avoided crowds and he did not like to socialize. 

The Veteran testified about his anxiety disorder symptoms and provided some examples of how they affected his daily functioning at a hearing on May 3, 2012; he and his representative also submitted written statements that covered some of the same material.  His representative also provided testimony at the hearing although he was not sworn in.  The Veteran's representative said that he witnessed that the Veteran had an exaggerated startle response and had almost struck him when he came up behind him.  The representative witnessed another incident in which the Veteran turned and nearly swung at an elderly woman coming up behind him.  At times, the Veteran made statements that he would be better off dead to his therapist and to other people including his representative.  He testified that he lived in a basement apartment and preferred to be by himself for the most part, but had friends who were also combat Veterans that he spent time with.  He also described an occasion, where he chased a car that had cut him off while driving, but did not confront the other driver.  He reported that his treatment providers had advised that he stop driving a propane truck because of the safety issues when he became angry on the road.  He related how he told his daughter that he could not watch his grandson anymore because he had no patience and was afraid that he might hurt him.  Although his ex-wives had told him he drank excessively, he no longer drank as much as he used to because of interactions with medication that he was taking.

The record shows that, on January 5, 2015, the Veteran underwent a private employability evaluation by a vocational rehabilitation consultant.  During an hour-long phone interview, the Veteran stated that he has experienced symptoms of PTSD since 1967.  He stated that his friend who was killed in combat had been with him "all the time" and he had been plagued by nightmares over the years.  He preferred to stay inside and tried to walk in the early morning before any of his neighbors were up.  He made short trips by himself to a gas station, but if leaving home for shopping or other reasons, he went out with his girlfriend as she did most of the driving due to his past angry outbursts and behavior behind the wheel.

With regard to the Veteran's post-service employment history, the examiner noted the Veteran was employed full-time as a propane truck driver almost immediately after service until his retirement in April 2009.  She noted that, when the Veteran began taking medications for his psychiatric condition in 2008, he felt drowsy at times when driving and stopped working for that reason.  Although the Veteran later returned to work on a part-time basis during between 2009 and 2011, he left work again after a slip and fall that resulted in an elbow fracture.  At that time, he also determined that it was time to stop working for good due to his difficulty managing his anger while on the road.  The Veteran did not return to work after the fracture healed, and he had not worked in any capacity since that time.  Following a review of the Veteran's file including his educational background, work history, and training, the vocational expert found that the Veteran's anxiety disorder symptoms had severely impacted his ability to work.  See employability evaluation from E.R.H., Vocational Rehabilitation Consultant of Vocational Directions, Inc. dated January 5, 2015; see also follow-up opinion dated May 6, 2015.

In a VA Form 21-8940 dated in January 2015, the Veteran reported that he last worked full time in April 2009 as a propane truck driver.  From May 2009 to March 2011, he worked on a part-time basis (24 hours a week).  He had a high school education level.

The Veteran underwent another VA examination in February 2015.  The examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he and his long-time partner purchased a home in Florida, and that he no longer wanted to live alone.  The Veteran reported going for a walk or occupying himself otherwise to ease his psychiatric disability symptoms.  The examiner related that the Veteran was oriented, had good recall, no evidence of distractibility, his mood was preoccupied with the past and slightly euthymic, had fair insight and judgment, and denied any suicidal or homicidal ideation (the Veteran endorsed occasional suicidal ideation when he was frustrated).  

In a March 2015 addendum, the examiner opined that the Veteran's service-connected psychiatric disability allowed him to perform the duties associated with physical and sedentary employment within VA federal guidelines. 

During a February 2016 evaluation for admission into a VA substance abuse treatment program, the Veteran related that he socialized with friends regularly, he had an excellent relationship with his daughters and grandson, and a good relationship with his significant other.  He reported that he did not want to be in crowds, had a short fuse, anger, and agitation.  The Veteran stated that he was retired, last worked in 2009, had no occupational goals, and had the ability and desire to work. 

As for the Veteran's tinnitus, there is no indication that this condition causes the Veteran any impairment that would impact his employment.  In fact, the Veteran stated during the March 2015 VA examination that his tinnitus did not have any impact on his daily life.  The examiner opined the same as to the hearing loss - it did not have an impact on the Veteran's ability to work. 

As for the Veteran's diabetes, the October 2015 VA examination found that the Veteran did not experience any complications from the disease.  In addition, the Veteran was diagnosed with diabetes mellitus, type II, in 2014, over three years after he retired from driving his truck.  

At the outset, the Board observes that the Veteran worked for Propane Plus from September 1995 to September 30, 2011.  In his last year of employment, he earned $14,834.77 working 8 hours daily, and 20 hours weekly.  The Veteran reported working similar hours after he stopped working full-time in 2009.  See VA Form 21-8940 dated in January 2015.  Thus, the record reflects that the Veteran was engaged in substantially gainful employment - as defined by VA law - until September 30, 2011.  As such, the Veteran is not entitled to TDIU for the time period prior to September 30, 2011.  38 C.F.R. § 4.16(a); Faust, 13 Vet. App. 342 (2000).  To the extent the Veteran may claim otherwise, the Board places greater probative weight on the information provided by Propane Plus which is clearly based on review of the Veteran's actual employment records including the exact amount of monies paid during the last year and the last paycheck.

As for the time period since October 1, 2011, the record contains conflicting lay and medical evidence concerning the Veteran's psychiatric symptomatology and functional impairment.  The Veteran and his lay witnesses are competent to report the symptoms of his disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In fact, the examiner assessments for and against the claim are based, in part, on the lay witness reports.

The report of functioning from the Veteran to his Vet Center treating physician as opposed to the VA examiners are difficult to reconcile as to the extent and/or severity of his memory loss and decreased concentration, estrangement from others, impairment of impulse control, and social isolation.  The reason for these inconsistencies is not evident or easily explainable.  

As the evidence pertains to the issue of unemployability rather than the appropriate schedular rating, the Veteran is shown to have a high school education with a vocational history as a truck driver.  He is not shown to possess any significant educational and/or vocational skills for substantially gainful employment in any other vocation.

Despite the conflict of evidence on multiple issues, the evidence is consistent with the reporting that the Veteran manifests an exaggerated startle response due to his PTSD.  The Veteran's witnesses describe a violent response to sudden startle, and the August 2011 VA observed an exaggerated startle response on two occasions during interview of the Veteran.  The Veteran also describes episodes of road rage and thoughts of suicide by driving his truck off the road.  He described to his Vet Center therapist as becoming so angered by daily life stressors that he desired to hurt someone or drive his vehicle into the wall.  To date, the Veteran has demonstrated the judgment to control his impulses but his response from one incident of road rage caused his girlfriend to voice her concern.  In short, the combination of exaggerated startle response, road rage and suicidal ideations by driving a truck off the road, if true, would be incompatible with safely continuing work as a truck driver for both the Veteran and the public.

The Veteran's treating physician, the Vet Center therapist, describes the Veteran as initially being unaware of his PTSD symptoms and the impact his symptoms had on his daily life.  She indicated that the Veteran particularly becomes upset when his daily routines are either disrupted, or need to be changed to accommodate someone else.  Otherwise stated, his symptoms are exacerbated during periods of stress and, thus, any functioning after discontinuing work in September 2011 must be viewed in the context of functioning absent the stresses of his normal workplace.  His therapist also reported that the Veteran's treating physician recommended the Veteran to discontinue working due to PTSD symptoms which, while not recorded, may have been verbally communicated to the Veteran.

The Board observes that the Veteran earned the Combat Action Ribbon which recognizes the extreme stressors of his combat service found productive of his PTSD and his current psychiatric impairment.  The Board also notes that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and its assumption of the risk of error in awarding benefits to the veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  

In this context, and in the absence of any evidence suggesting the Veteran is not telling the truth, the Board resolves the inconsistent reporting of workplace interference and PTSD functioning as it pertains to the workplace environment in favor of the Veteran.  Thus, consistent with the assessments of the Vet Center therapist and private vocational specialist, the Board finds that the Veteran's PTSD symptoms involving road rage, exaggerated startle response and suicidal ideations have rendered him unable to obtain and maintain substantially gainful employment since October 1, 2011 - the date he stopped earning substantially gainful income.  The Board further observes that the Veteran's PTSD interferes with his ability to interact with the public generally, and there is no showing of any vocation consistent with his limited skills of a high school education and truck driving which would earn him a substantially gainful income.

In sum, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have preclude his ability to obtain and maintain substantially gainful employment since October 1, 2011.  Accordingly, the Board finds that TDIU must be denied prior to September 30, 2011, but is granted effective October 1, 2011.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to TDIU is denied prior to September 30, 2011, but is granted effective October 1, 2011.



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


